ACP-EU Joint Parliamentary Assembly (debate)
The next item is the report by Thierry Cornillet, on behalf of the Committee on Development, on the work of the ACP-EU Joint Parliamentary Assembly in 2006.
Mr President, I shall present you with a few figures on the activity of the Joint Parliamentary Assembly in 2006. It met twice, in Vienna and Bridgetown, as is the norm for the Assembly. Just to slip in a word about Bridgetown, it so happens that Bridgetown is in Barbados and that Barbados is regarded as a tourist destination, like the entire Caribbean. Needless to say, the press pounced on this engagement, proclaiming that the Members of the European Parliament were off on a jaunt to the Caribbean. It is difficult enough to make a joint assembly work without travelling to its member countries. Now it just happens that among the countries of the Caribbean and the Pacific, and even among the countries of Africa, are some in which tourism is a major economic activity. Is that a reason not to go there? Avoiding those countries would be discourteous and would paint a distorted picture of the activity of ACP countries.
Another statistic is that nine resolutions were adopted. I will not enumerate them all but simply point out that some highlighted future problems, such as tourism and development, bird flu and energy problems in ACP countries. My next statistic is that there were seven joint delegations, one of which - the mission to Malta and Tenerife - raised awareness of migration problems.
I would like to emphasise some aspects of the year's activities. I must mention the arrival on the scene, and indeed the increased involvement in the work of the Joint Parliamentary Assembly, of non-governmental players. That is an entirely welcome development, even if the involvement of these players often takes the form of parallel events. Be that as it may, their participation is undoubtedly a useful complement to the work of our Assembly. I have had the honour of being the Vice-President responsible for these matters. My term of office lasts until the next meeting of the Bureau, and I believe it is important that this post is filled.
Another point concerns the economic partnership agreements. I noted Commissioner Michel's passionate support for these agreements. Here too, the Joint Parliamentary Assembly has played a leading role by monitoring the negotiations and by creating a two-way information flow, through which European Members of Parliament can obtain fuller knowledge of the lie of the land in the ACP countries and our ACP partners can see through the fantasies concocted by some deranged individuals, who misrepresent the economic-partnership agreements as some sort of Trojan horse of Liberalism, and I thank Commissioner Michel for reminding us that they are instruments of development policy and that their terms have not been set in stone, contrary to the rumours circulating in the corridors of the Joint Parliamentary Assembly.
Lastly, we have held hearings with the chief negotiators and the competent Commissioners on this matter, which has enabled us to deepen our knowledge of the economic-partnership agreements.
With regard to Darfur, I will not revisit the substance of this issue, which, I am sorry to say, is still far from having been exhausted. I simply wish to highlight an aberration, namely the use of separate voting colleges. At the first session, we had a common resolution on Darfur adopted in Vienna, whereas in Bridgetown a separate vote was requested; this blocked the resolution, because our ACP counterparts did not adopt it. They effectively yielded to pressure from a number of countries. In the report, I suggest that this practice be abandoned, so that the Joint Parliamentary Assembly can function as a genuine joint assembly in which the democratic principle alone prevails.
As for the parliamentary dimension - to which I shall return in my conclusion, Commissioner - let me simply remind you of the commitment you made on the transmission of the strategy papers to the ACP countries, of course, and to the European Parliament. I think it is important that our ACP counterparts should be involved.
Finally, as regards the rise of the Pan-African Parliament, I believe it is very important that we should have a partnership with that Parliament and a parallel partnership with the African Union. I believe that a delegation went there and that we have undertaken to host a visit by its President.
Another point relates to the strengthening of sub-regions within the ACP area. There are four regions in Africa plus the Caribbean and the Pacific regions, and it would be beneficial to strengthen the sub-regions, since only a regional approach will allow the economic-partnership agreements to be properly implemented in the interests of everyone.
Lastly, let me conclude with the parliamentary dimension. It is absolutely essential that we, by which I mean the Members of the European Parliament but more especially our parliamentary counterparts in the ACP countries, explore the potential of the Joint Parliamentary Assembly as a source of information. Such a function would entail an upgrading of the secretarial capabilities of the ACP side. This would involve introductory training and a higher level of interest among our parliamentary counterparts in the European Development Fund and its implementation but also in the formulation of integrated national and regional plans, in the country strategy papers and in the economic partnership agreements. We welcome the allocation of some of the EDF funds to the training of Members of Parliament with a view to ensuring that the Joint Parliamentary Assembly has recourse to people who have the structures, engage in the deliberations and possess the information with which they can make the Assembly a really useful body.
Member of the Commission. (FR) Mr President, ladies and gentlemen, the Joint Parliamentary Assembly is becoming an increasingly sturdy pillar of cooperation between the European Union and the African, Caribbean and Pacific countries. I have attended all the sessions of the Assembly since I became the Commissioner responsible for development and humanitarian aid. I know exactly how far that institution has come. The Assembly is now increasingly parliamentary in stature and conduct, with debates that are more open and fewer regional tensions. The Assembly has proved capable of addressing a wide range of topics and of reaching agreement on sensitive issues such as post-conflict rehabilitation, sustainable resource management and the economic partnership agreements.
The excellent report by Mr Cornillet and the Committee on Development presents a faithful portrayal of this development. You highlight the advances that have been made but without ignoring the problems that still have to be resolved. The report also identifies the challenges looming on the horizon. I thank you for your appreciation, expressed in point 2, of the Commission's desire to subject the strategy papers to parliamentary scrutiny. You naturally express regret that this has not been possible, but you are no doubt aware that, following the adoption of our position on this matter, the Member States managed to reach agreement on the insertion of a new provision into the implementing regulation for the tenth cycle of the European Development Fund. That provision prescribes the transmission, for information purposes, of the ACP country strategy papers to the Joint Parliamentary Assembly at the same time as they are sent to the Member States represented on the EDF Committee.
I welcome this solution, which certainly takes account of the specific nature of the EDF, because the Joint Parliamentary Assembly is an institution which is explicitly recognised by the Cotonou Agreement and which is therefore best placed to monitor the proper functioning of the programming process under the tenth EDF, given that the latter is not part of the Community budget. This also provides an opportunity for the Assembly to demonstrate its ability to play a genuine political role in our cooperation.
Lastly, let me take this opportunity to add my congratulations to the Government and Parliament of Barbados and to the Austrian Presidency for their excellent organisation of last year's Assembly sessions. I shall be seeing some of you again next week at Wiesbaden, in Germany, for the next session of the Joint Parliamentary Assembly.
on behalf of the PPE-DE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, I should like to congratulate Mr Cornillet on his report on the activities of the ACP-EU Joint Parliamentary Assembly pertaining to 2006. It was once again a fruitful year. Important topics were discussed, including the problems with energy, tourism, water in the ACP countries, the promotion of peace and security, problems surrounding fisheries in the different countries and the EPAs, of course, the new trade agreements.
The format of this parliamentary delegation remains special and unique. The fact that 77 MEPs and 77 ACP parliamentarians - one parliamentarian from each ACP country - meet a few times a year to discuss development policy is important. Not forgetting the preparations, which are a combined effort between European and ACP countries. These meetings are also extremely important for our parliamentary work, because we are not only talking about them, but also with them regarding the implementation of the Cotonou Agreement and development policy in general. This should, of course, have been done from the start in the Europe-Africa strategy, but this strategy was conceived too unilaterally from a European viewpoint. Fortunately, we will now have a joint strategy from both the European and African Union for the development of Africa. This is a priority, rightly so. The poverty levels in Africa are the highest and the most worrying.
It is good to see the Joint Parliamentary Assembly continuing to develop further and the dialogue between the ACP countries and the European Union gathering momentum. It is also good to see that it appears increasingly possible to broach sensitive issues, such as corruption or worrying situations, including those in the Horn of Africa and Sudan. Zimbabwe remains a thorny issue. As the situation in that country is unacceptable, we have to do everything in our power to protect the position of the citizens over there and to stop the human rights violations. Next week, we will be meeting once again, in Wiesbaden, Germany. I am looking forward to this meeting and I hope we will have another good dialogue where difficult issues can once again be raised.
on behalf of the PSE Group. - Mr President, I really enjoyed hearing the Commissioner say that the Joint Parliamentary Assembly was now a robust organisation. It certainly is. I would like to thank him for his loyal participation in each of the JPAs so far. I would also like to note that the President of Parliament will attend the session next week in Wiesbaden, as did his predecessor, President Borrell, who is now a member of the Joint Parliamentary Assembly.
This involvement is very important and gives status and importance to the Joint Parliamentary Assembly, which, as others have said, including Mr Cornillet in his excellent report and presentation, continues to grow and to thrive. That is because it is nurtured by so many committed and active parliamentarians, from the ACP and from this Parliament. We enjoy very active collaboration in the Joint Parliamentary Assembly and, again as Mr Cornillet says, the parliamentary nature of our work has noticeably increased.
We have a wide-ranging agenda and, whatever lists we may wish to make, all our work relates to the Cotonou Partnership Agreement, which is a binding, contractual agreement between Europe and the ACP member states. The nature of the partnership between all those countries is absolutely unique. What makes it so is the obligation within the Cotonou Partnership Treaty to have this parliamentary dimension. That is something we should be very proud of.
Another important point is that we have worked very hard to improve the ability of parliamentarians from ACP countries to scrutinise the actions of the executive and the governments in their countries. They also have to hold their governments to account, because that is what parliamentarians are meant to do. But, quite frankly, in most of the ACP countries where we have talked and worked with parliamentarians, they are seldom brought into the ambit of the work undertaken by their governments.
The Commission has been somewhat guilty in this respect as well, because in consultations, such as on the country strategy papers, they have had written into the agreements the need for negotiations and consultations with civil society. I have no problem with that; that is very good. On the other hand, parliamentarians are the elected representatives and I would like to see much more engagement by them in programming, in implementation, in monitoring and in evaluation. We also need to urge European national parliaments to scrutinise the European Development Fund. They can help us in that way.
I think that the work of the Joint Parliamentary Assembly has changed over the 13 years I have been a member, and for the better. It used to be the case that it was completely dominated by European parliamentarians. I think all of us here can fairly say that is no longer the case.
on behalf of the ALDE Group. - (NL) Mr President, Mr Cornillet has written an excellent summary of the activities of the Joint Parliamentary Assembly (JPA) in 2006, a JPA that is growing in credibility and power, which no longer avoids difficult debates, including migration, and which also dares make choices, even though the ambition remains to reach consensus as a rule. A typical example of this - which also represents one of the best moments for me - was the debate and the resolution on the status of the negotiations on EPAs. A resolution that has fundamentally served as a basis for Mr Sturdy's report which we approved here in this House. A report that was thus partly supported by our colleagues from the ACP parliaments.
I would also like to make two observations that are less positive. Firstly, as Mr Cornillet already mentioned, an even-handed resolution on East Africa was rejected in Bridgetown, because it was preceded by separate voting, despite the fact that a huge majority in the Assembly were in favour. This is at odds with the spirit of solidarity and cohesion within the JPA. It begs the question whether it is time that the Rules of Procedure were reviewed so that blocking minorities on both sides can be done away with.
Secondly - and we have to be honest about this - there is still pressure from the ACP Secretariat on the voting behaviour of ACP members of parliament. That too is unacceptable, just like the influence which ambassadors are systematically trying to exercise. What is promising is that the ACP countries have decided to organise a study in order to assess the activities of the Secretariat, but something will need to come of this assessment, of course.
To sum up then, my conclusion is that 2006 was a good year for our JPA. Let us hope that we can take another step towards strengthening its parliamentary and political character.
on behalf of the Verts/ALE Group. - (FR) Mr President, I also wanted to welcome the report on behalf of my group, the Greens and EFA. I believe, however, that any analysis of the work of the Joint Parliamentary Assembly must be primarily political.
In this respect, can we be satisfied with the state of the African, Caribbean and Pacific countries after years of a development policy in which the Union has been the largest provider of funds? That is the question. And what progress has been made on the road to democracy?
In the course of our regular visits to these countries, we have been forced to conclude that human misery is growing there and that democracy is still very much in its infancy. Even if our work in the Joint Assembly is proceeding well, as Mr Cornillet assures us, it must not be the tree that hides the rest of the wood, for we have the means to go further, further in mutual respect of our European interests and, of course, in meeting the expectations of the ACP countries.
There is hope - as illustrated, for example, by the process of transition to democracy that has begun in Mauritania. What the Union still needs to do - and I am addressing the Commission here - is to honour its commitments by helping the Mauritanians to make a successful transition and to re-establish decent living conditions. Support from the Joint Parliamentary Assembly for the Mauritanian National Assembly could be one step in that direction.
Come what may, Commissioner, I would like to focus on the fight against poverty. We have discussed this at length. It has to be said that combating poverty involves the resolution of environmental issues, to which insufficient consideration is given in our work - and I am addressing Mr Cornillet here.
I would also like to mention the report on sustainable development that was produced as part of our work on the action plans which are now being implemented by the ACP countries. What do we do to stop desertification, which is driving hundreds of African to flee into squalid shanty towns or to set out, even at the risk of their lives, for an imagined European El Dorado? That is the question, and the world is waiting for an answer.
on behalf of the IND/DEM Group. - (FR) Mr President, ladies and gentlemen, representatives of the Member States and officials of the Commission, we are in agreement with the general thrust of the Cornillet report, which is characterised by common sense, goodwill and noble intentions, although most of these, I fear, are pious hopes.
Let us nevertheless emphasise one point, namely the excessively sharp contrast between the importance and even the gravitas being attached today to the question of our relations with the countries of Africa and the indifference shown by the European oligarchies, particularly in this Parliament, towards the countries of the South.
Yes, dear colleagues, we are sinning by indifference. There is no comparison between the significance, which is sometimes minimal, of the matters that take up nine tenths and more of our debates and votes and the seriousness of the growing imbalance between the continents of Europe and Africa. I say 'Africa', by the way, because I do not believe there is a need to spread the ACP effort too thinly; the brunt of it should be devoted to the original focal point of the Lomé Conventions, which was and must remain sub-Saharan Africa.
The issue is undoubtedly too authentically political, too crudely political, to be dealt with by supranational institutions, which are, by nature, too weak to deal with anything but technical matters. Accordingly, it is perfectly normal for us to turn to the Member States and to call, as the Cornillet report does exceedingly well, for greater involvement of the national parliaments, for by seeking to address the major problems on a European scale we would end up not dealing with them at all and at the same time releasing the Member States from their obligations.
Yes, Mr Cornillet, the solution, here as elsewhere, is to trust the Member States and the truly democratic institutions, namely the national parliaments.
on behalf of the ITS Group. - (NL) Mr President, ladies and gentlemen, although this comes as no surprise, it is nevertheless to be welcomed that the ACP-EU Joint Parliamentary Assembly recognises in its report that the immigration issue will be dominating future relations between the EU and the developing world, and Africa in particular.
The activities and recommendations of this institution in question - because that is, after all, what this report is about to some extent - call for a few critical observations, though. Whilst fact-finding missions in Malta, Spain and Senegal may be useful, they brought few new insights this time round, unfortunately. What can we learn from a report about the effects of migration of educated employees in terms of national development? The migration of educated employees leads to a brain drain in the countries of origin and is in any case detrimental to these countries.
This is, after all, the great paradox, of course: those in favour of more migration to Europe in order to fill vacancies in so-called bottleneck professions all too often overlook the fact that this migration leads to the impoverishment of the countries of origin, with the effect that the weakest are at risk of being left behind alone. We should have the courage to say this out loud. In the final analysis, though, the Joint Assembly's vision and its response to migration are, of course, predictable. As a link between the European institutions, the Joint Assembly simply repeats policy from official Europe on migration. This is anything but effective and firm immigration policy, where clear messages are sent to the countries of origin and conditions imposed to suit the JPA's own needs.
In terms of human rights, democracy and good governance, this forum is a faithful reflection of official EU policy and utterly fails to send out a powerful signal. A signal that demonstrates to the relevant countries that a refusal to respect human rights and apply democratic principles should be reciprocated with a reduction, or even scrapping, of all forms of development aid.
Mr President, firstly I welcome this report. I think it is very timely, coming as it does on the eve of the meeting we are about to attend in Wiesbaden. However, - I do not know whether the Commissioner is actually listening to this debate - sometimes I feel we are like gadflies on the periphery, where we raise issues and they do not get much attention except from ourselves when we write very fine reports of this kind.
But I do think that there is an opportunity for innovation and for change. I come from a country where we had famine, literally in recent history - I spoke to somebody who spoke to somebody who lived through the last Great Famine in Ireland: it is that recent. One of the things that made a great change in Ireland, as in the United States, was property ownership. I would like to commend both Nirj Deva and Jürgen Schröder for constantly raising this issue. I think it is an issue we need to raise. We need to try to bring new ideas such as this one to the fore.
If you look at the history of Ireland and how the partition of Ireland came about, in the north of Ireland a lot of people who came there were given small plots of land and ownership of that. From that, they grew flax and they gained capital and prospered. In the south of Ireland we had absentee landlords, and tenants who could not afford to pay their way and who had no ownership of their property.
The same thing happened in the United States, a country that had huge difficulties in the beginning. People were given ownership of property there, and that made a great change. Particularly in Africa and in the Third World generally, we have to start looking at ways we can give people ownership of capital. I believe that, whereas I welcome and support the general thrust of this report, we need to start looking at new ways and added value that we - Parliament, the Commission and the Council - can bring to the issue of the Third World. I think in the area of giving ownership of property, there is an issue worth pursuing.
(FR) Mr President, I must thank my honourable colleague Thierry Cornillet for his excellent report. He expresses clearly and forcefully the power of work that the Joint Parliamentary Assembly accomplished in 2006. Through the quality of its output, I believe the Assembly has established itself as a pivotal player in the dialogue on North-South cooperation.
The Assembly has made its mark by expressing itself forcefully on Darfur in Vienna, by scorning taboos to apportion blame and by proposing a road map designed to end the crisis. It also made its mark by expressing its views on the crucial question of the economic-partnership agreements in Bridgetown. Its message, moreover, was a unanimous declaration that these agreements must remain instruments of development, as Commissioner Michel reaffirmed a short while ago during the previous debate.
The political clout of the Joint Assembly will continue to increase over the coming months now that the Commission has undertaken to grant it the right to examine all country and regional strategy papers for the African, Caribbean and Pacific areas and now that the Assembly can convene regional conferences in order to come up with specific responses on major issues such as migration.
In view of these new powers - even if they are not really powers - we must take care to ensure that the Assembly has the means to perform its tasks. I wish to say to the Commission and the Commissioner that we shall have to act together to find flexible and effective ways to work jointly on the procedure for the exercise of this new right to examine strategy papers. It is cumbersome, it is difficult, but we must rise to the challenge.
I also appeal to the working group on parliamentary reform to take account of the specific characteristics of the Joint Parliamentary Assembly and the constraints affecting it, because, when the parliamentary calendar is compiled these days, some of our commitments clash with the work of the Assembly.
Finally, I would like to pay tribute to Mrs Kinnock for the manner in which she has been co-chairing the Assembly.
Mr President, I welcome this report from my colleague Mr Cornillet. It provides a concise and comprehensive summary of the work of the Joint Parliamentary Assembly last year.
The annual report is a good moment to take stock and consider what is working well in the JPA and what could work better. We are answerable to our electors about whether non-legislative bodies, such as the JPA, are good value for money. I would suggest three positive indicators that the JPA is robust, as was said earlier, and that it is earning its keep and increasing in relevance. As the rapporteur said, the involvement of non-state players is a positive development, and so is the growth of fringe meetings. These bring together Members sharing common concerns, for example ACP delegates representing remote and arid areas and MEPs working on climate change. It is in these informal discussions that MEPs and ACP parliamentarians can often work together best.
Secondly, I believe there is a desire on all sides to make the JPA more responsive, more capable of reacting to current events. The rapporteur refers to this in paragraph 17. Of course, there needs to be a structure to debate, but the formal structure of discussions and reports is very drawn out. We need to find ways of making the JPA more immediately engaged and reactive.
That brings me to my third point: the level of participation by members of both houses has sometimes been disappointing. Naturally, the first duty of parliamentarians on both sides is to their own legislatures, so, inevitably, there are diary clashes. I am, therefore, really pleased that the European Parliament is looking at changing its timetable and earmarking some weeks - the new 'turquoise weeks' - for external meetings. I hope this will get rid of conflicts of duty on the European side and greatly improve active attendance by the 78 MEPs. This is something we should continue to monitor as the changes to the European Parliament timetable are implemented.
Mr President, one of the issues that will be addressed at the forthcoming ACP-EU Council meeting in Germany next week will be a re-evaluation EU policy on Sudan. There is an ever-deteriorating security situation in Darfur, and let no one think otherwise. Without a safe and secure environment, we cannot access the people most in need. A full-scale humanitarian crisis is being faced by over four million people who are living in Darfur at this time. More than half a million people were displaced from Sudan in 2006 alone.
The international community has simply not been tough enough when dealing with the Sudanese Government over Darfur. The Sudanese Government has played a game of cat-and-mouse with the international community so that the European Union and the United Nations would have as weak a role as possible in Sudan.
I welcome recent moves to increase the presence of African Union forces in Sudan under what is known as the African Union Mission there, but the difficulty for these troops is that they are not well trained and there are not enough of them. Moreover, the European Union must look to tighten the sanctions regime against the Sudanese Government to incorporate a ban on travel into the European Union by key Sudanese Government members and officials and to block Sudanese Government representatives from making financial investments in Europe.
Mr President, the JPA deals with more than Africa, but it is Africa that dominates so much of our attention. Two weeks ago, Archbishop Desmond Tutu was in Parliament talking specifically about Darfur and more generally about Africa. He said thank you for not succumbing to donor fatigue and Afro-pessimism and thank you for not allowing governments to turn a blind eye.
But he shared our concerns about the Zimbabwe regime, which has destroyed a once-vibrant economy, oppressed its people and polluted the relationship between Africa and the European Union.
The Southern African Development Community (SADC) has finally recognised that there is a problem in Zimbabwe and has mandated President Mbeki of South Africa to facilitate talks between the Mugabe regime and the Zimbabwean opposition. There has already been some progress. The first meeting took place between Zanu PF and the MDC last weekend in South Africa, but an enormous amount remains to be done. Let us remember that just a few days ago, two MDC activists from Matobo district were abducted and murdered.
Just as SADC is beginning to understand that Mugabe's regime is a problem, so the ACP is also stirring. In March, the ACP-EU Bureau called on the Zimbabwean Government to re-establish respect for human rights and the rule of law in accordance with the Cotonou Agreement. Next week Zimbabwe is on the agenda of the ACP-EU Joint Parliamentary Assembly. There is an urgent need for both colleges in the ACP-EU to speak as one on the appalling aberration that is Zimbabwe. After the JPA, the African Union Summit will be held in Ghana. We must do all that we can to encourage the African nations to go to this summit determined to support the Mbeki initiation and to do all that is possible to bring about rapid political change for the better in Zimbabwe for the sake of all the people of that country and, indeed, all the people of Africa.
(PL) Mr President, in the field of development policy we often talk about taking local conditions into account. One of the regular ways of finding out what those representing our partners in the developing world want is the ACP-EU Joint Parliamentary Assembly.
The report summarising the work of the assembly last year is a very interesting and important document. I would like to thank Mr Cornillet for his work. The assembly dealt with a range of issues that are important to developing countries, including energy, water, bird flu, the role of regional integration in fostering peace and security, the social and environmental aspects of fishing, the co-dependence of tourism and development, as well as progress in negotiations on economic partnership agreements.
I would like to draw your attention to a certain problem. I think, that there is no real sense in maintaining a superficial dialogue with representatives of countries that regularly infringe human rights. It is a pure myth that participation or the opportunity to observe the work of the assembly will have a positive effect on their policies. For some, their presence at this forum simply serves as propaganda rather than dialogue. Propaganda cannot provide us with real solutions. This is something I experienced myself during the Communist period in Poland. Back then, the intention was to replace policies with propaganda. Countries which behave in this way are wasting our time, money and potential. They are also damaging the image of the ACP countries. They have very short-term goals, namely to prevent any criticism of their own internal situation. They do not want anyone to help them as they believe that their actions are correct and appropriate.
If we want the assembly to be a real, joint centre for establishing political positions, the attitudes of countries such as Cuba, Zimbabwe or Sudan have to change.
(FI) Mr President, as a member of the ACP-EU delegation, I attended both Joint Parliamentary Assemblies in 2006. The Assembly is of crucial importance to the establishment of political dialogue as referred to in Article 8 of the Cotonou Agreement. The meetings in Vienna and Bridgetown were mainly successful and there was a lively debate at both. I am particularly pleased with the way their parliamentary nature was emphasised.
At the meeting in Barbados I was one of those who drafted the resolution adopted on water in developing economies. The procedure whereby a parliamentary representative of the EU and one of the ACP together draw up a resolution for the Parliamentary Assembly is a fruitful one. The drafting procedure adds legitimacy to the decision-making process. I would like to stress the importance of following up important resolutions, in which the role of the standing committees is central. Enough time needs to be set aside for this for dialogue to deepen.
It is of crucial importance to third countries how fundamentally society is rooted in good governance, the rule of law and democratic structures. They also lie at the heart of the expectations which the ACP countries have regarding development. I am therefore wholeheartedly in favour of the request made by the Parliamentary Assembly that a share of the appropriations in the European Development Fund should be spent on concrete projects which support administrative reform. The educational programmes organised for members of parliament is one example. Another problem is the few resources which many members of ACP parliaments have: there are few opportunities to respond to the ambitions of strong governments.
The report fails to mention one essential issue: it is vital to respond to the intolerable situation in Zimbabwe. The country's human rights situation is one of the grimmest in Africa and Mugabe's Government is plunging the country into ever deeper despair. It will no doubt also try to block discussion of the state of the country at next week's ACP-EU Assembly in Wiesbaden. This should definitely be prevented: there needs to be a proper debate.
Mr President, let me first say that I obviously cannot respond to all the comments which have been made, but the Commission shares the view that national parliaments must play a key role in the definition of national policies and development strategies in our partner countries. I say that in answer to Mrs Kinnock.
I agree with her there, needless to say. The only thing is that we must find a way to achieve that objective. I doubt whether I would be within my rights to ask the national parliaments of our partner countries to respond to the country strategy papers. The principle of not intruding on the territory of another institution remains intact, and I am not very sure how this process can be organised. I was relying heavily on the Joint Parliamentary Assembly to be the interface with the national parliaments, but I can assure you that I am quite willing to examine any proposed solution to see how that aspect can be improved.
I also wish to inform you that the Troika has opened the door to progress in the preparation of the joint EU-Africa strategy. That is an exercise, of course, with which the European Parliament has been closely associated. On the basis of the agreement reached by the Troika, the Commission will adopt a communication on 27 June on the objectives of the strategy and on the road map for its adoption at the EU-Africa summit in Lisbon, scheduled for 7 and 8 December of this year. My departments are in permanent contact with Parliament, both on the content of these documents and on the organisational aspect. I attach great importance to the participation of the three main EU institutions in the formulation of these strategies.
In this context, I must emphasise that one of the innovative aspects of this strategy would be the establishment of a genuine partnership of peoples. I would therefore like to involve the parliaments - the European Parliament, the Pan-African Parliament and the African national parliaments - in the implementation of this strategy on a permanent basis. I am open to all your suggestions. It is conceivable, for example, that there might be a joint hearing of the European Parliament and the Pan-African Parliament or a joint meeting of the European Commission and the Commission of the African Union. Logistical and political support could conceivably be given to the Pan-African Parliament - in fact, provision has already been made for that - and assistance to the national parliaments in Africa would be feasible too. There are, incidentally, parliaments of EU Member States which are already doing this. We have only just started. We can therefore work together to meet this major challenge.
Let me respond to a couple of remarks chosen at random. Mr Van Orden, you referred to the case of Zimbabwe in connection with the EU-Africa summit. While I share, at least in fairly broad terms, the judgments you passed on President Mugabe, the important thing for me today is that the European Union and Africa should be able to hold this summit. I must remind you that there has not been a summit of this kind since Cairo, while an Africa-China summit has taken place in the meantime. So what matters to me is that our summit should take place.
Someone also spoke of sanctions against Sudan. I have to tell you that I would not have any problem with sanctions if someone could demonstrate to me that they are useful and do not penalise ordinary people. Generally speaking, I am fairly sceptical about sanctions. I am a far greater believer in the carrot than the stick, and I put far more faith in the exertion of pressure. Besides, with President al-Bashir having accepted the hybrid peacekeeping force, particularly in Darfur, I am not convinced that this is the time to be raising the spectre of new sanctions. Sanctions, we know, can be applied at any time, and I am not sure that the sanctions some people have in mind would necessarily be useful.
Mr Mitchell spoke of access to property ownership. This idea has been extensively developed by Mr De Soto, and I have been following this matter very closely. I am also a member of an informal working party in which, together with Madeleine Albright, we have been working on this idea of property ownership, with which you are no doubt familiar. I find the idea very appealing, and I am trying to see how we could contribute to such a scheme through the European Development Fund. Experiments are taking place, and I believe this is a very interesting and important approach in the quest for an effective solution.
The debate is closed.
The vote will take place tomorrow.